                                       Objection Deadline:
                                       Objection Deadline: February  27, 2020
                                                           February 27,  2020
                                       Reply Deadline:
                                       Reply Deadline: March
                                                       March 2,
                                                              2, 2020
                                                                 2020 at
                                                                      at 4:00
                                                                         4:00 p.m.
                                                                              p.m.
                                       Hearing Date
                                       Hearing Date and Time: March
                                                    and Time:  March 5,5, 2020
                                                                          2020 at
                                                                               at 2:00
                                                                                  2:00 p.m.
                                                                                       p.m.

 Christopher Paul
 Christopher Paul Anton
                  Anton
 GIBBONS    P.C.
 GIBBONS P.C.
 One Gateway
 One Gateway Center
               Center
 Newark, New
 Newark,  New Jersey   07102-5310
               Jersey 07102-5310
 (973) 596-4500
 (973) 596-4500
 canton@gibbonslaw.com
 canton@gibbonslaw.com
 Attorneys for
 Attorneys for Plaintiff
               Plaintiff


                          UNITED
                          UNITED STATES
                                 STATES BANKRUPTCY  COURT
                                        BANKRUPTCY COURT
                           SOUTHERN DISTRICT
                           SOUTHERN DISTRICT OF
                                             OF NEW
                                                NEW YORK
                                                    YORK


In re:
In re:                                             Case No.
                                                   Case No. 19-10997-mg
                                                            19-10997-mg

Robert Gordon
Robert Gordon Abramson,
              Abramson,                            Chapter 77
                                                   Chapter

Debtor.
Debtor.


Murray Palent,
Murray  Palent, as
                as Executor of the
                   Executor of the Estate of
                                   Estate of
Arthur Palent,
Arthur Palent,                                     Adv. Proc.
                                                   Adv. Proc. No.
                                                              No. 19-01309-mg
                                                                  19-01309-mg

Plaintiff,
Plaintiff,
v.
v.

Robert Gordon
Robert Gordon Abramson,
              Abramson,

Defendant.
Defendant.



  NOTICE OF
  NOTICE OF MOTION
            MOTION OF
                    OF MURRAY
                       MURRAY PALENT,  AS EXECUTOR
                               PALENT, AS            OF THE
                                           EXECUTOR OF  THE ESTATE
                                                            ESTATE OFOF
    ARTHUR PALENT,
    ARTHUR  PALENT, PURSUANT
                    PURSUANT TO  RULE 9019
                              TO RULE 9019 OF
                                           OF THE
                                              THE FEDERAL  RULES OF
                                                  FEDERAL RULES    OF
   BANKRUPTCY
   BANKRUPTCY PROCEDURE    AND LOCAL
               PROCEDURE AND    LOCAL BANKRUPTCY    RULE 4007-2(b)
                                      BANKRUPTCY RULE    4007-2(b) FOR
                                                                   FOR
              APPROVAL OF
              APPROVAL  OF A
                           A STIPULATION  OF SETTLEMENT
                             STIPULATION OF  SETTLEMENT


          PLEASE
          PLEASE TAKE NOTICE that
                 TAKE NOTICE that aa hearing
                                     hearing on
                                             on the
                                                the annexed
                                                    annexed motion
                                                            motion (the
                                                                   (the "Motion"),
                                                                        “Motion”), of
                                                                                   of

 plaintiff Murray
 plaintiff Murray Palent,
                  Palent, as
                          as Executor of the
                             Executor of the Estate of Arthur
                                             Estate of Arthur Palent
                                                              Palent ("Plaintiff"),
                                                                     (“Plaintiff”), for
                                                                                    for entry of an
                                                                                        entry of an

 order pursuant
 order pursuant to
                to Rule
                   Rule 9019 of the
                        9019 of the Federal
                                    Federal Rules
                                            Rules of
                                                  of Bankruptcy
                                                     Bankruptcy Procedure
                                                                Procedure (the
                                                                          (the "Bankruptcy
                                                                               “Bankruptcy

 Rules”) and
 Rules") and Local Bankruptcy Rule
             Local Bankruptcy Rule 4007-2(b)
                                   4007-2(b) for approval of
                                             for approval of aa Stipulation of Settlement
                                                                Stipulation of            of
                                                                               Settlement of
Adversary Proceeding
Adversary Proceeding to
                     to Determine
                        Determine Dischargeability
                                  Dischargeability of
                                                   of Debt,
                                                      Debt, dated
                                                            dated as
                                                                  as of
                                                                     of January 10, 2020
                                                                        January 10, 2020

between Plaintiff
between Plaintiff and
                  and Defendant
                      Defendant Robert
                                Robert Gordon
                                       Gordon Abramson,
                                              Abramson, ("Defendant")
                                                        (“Defendant”) as
                                                                      as more
                                                                         more fully
                                                                              fully set
                                                                                    set forth
                                                                                        forth

in the
in the Motion,
       Motion, will
               will be
                    be held
                       held before
                            before the
                                   the Honorable
                                       Honorable Martin
                                                 Martin Glenn,
                                                        Glenn, United
                                                               United States Bankruptcy Judge,
                                                                      States Bankruptcy Judge,

at the
at the United
       United States Bankruptcy Court
              States Bankruptcy Court for the Southern
                                      for the          District of
                                              Southern District of New
                                                                   New York,
                                                                       York, Courtroom
                                                                             Courtroom 523, One
                                                                                       523, One

Bowling Green,
Bowling Green, New
               New York,
                   York, New
                         New York
                             York 10004
                                  10004 (the
                                        (the "Bankruptcy
                                             “Bankruptcy Court”) on March
                                                         Court") on       5, 2020
                                                                    March 5, 2020 at
                                                                                  at

2:00 p.m.
2:00 p.m. (Eastern
          (Eastern Time)
                   Time) (the “Hearing”), or
                         (the "Hearing"), or as
                                             as soon
                                                soon thereafter
                                                     thereafter as
                                                                as counsel
                                                                   counsel may
                                                                           may be
                                                                               be heard.
                                                                                  heard.

       PLEASE
       PLEASE TAKE
              TAKE FURTHER NOTICE that
                   FURTHER NOTICE that any
                                       any responses or objections
                                           responses or objections (the
                                                                   (the

“Objections”) to
"Objections") to this
                 this Motion
                      Motion must
                             must be
                                  be in writing, shall
                                     in writing, shall conform to the
                                                       conform to the Federal
                                                                      Federal Rules
                                                                              Rules of
                                                                                    of Bankruptcy
                                                                                       Bankruptcy

Procedure and
Procedure and the
              the Local Rules of
                  Local Rules of the
                                 the Bankruptcy
                                     Bankruptcy Court,
                                                Court, and
                                                       and shall
                                                           shall be
                                                                 be filed
                                                                    filed with
                                                                          with the
                                                                               the Bankruptcy
                                                                                   Bankruptcy

Court (a)
Court (a) electronically
          electronically in
                         in accordance
                            accordance with
                                       with General
                                            General Order
                                                    Order M-399
                                                          M-399 (which
                                                                (which can
                                                                       can be
                                                                           be found at
                                                                              found at

www.nysb.uscourts.gov) by
www.nysb.uscourts.gov) by registered
                          registered users
                                     users of
                                           of the
                                              the Bankruptcy
                                                  Bankruptcy Court's
                                                             Court’s filing
                                                                     filing system,
                                                                            system, and
                                                                                    and (b)
                                                                                        (b) by
                                                                                            by

all other
all other parties
          parties in
                  in interest,
                     interest, on
                               on aa CD-ROM
                                     CD-ROM or
                                            or 3.5 inch disk,
                                               3.5 inch disk, in
                                                              in text-searchable
                                                                 text-searchable portable
                                                                                 portable document
                                                                                          document

format (PDF) (with
format (PDF) (with aa hard
                      hard copy
                           copy delivered directly to
                                delivered directly to Chambers),
                                                      Chambers), in accordance with
                                                                 in accordance with the
                                                                                    the customary
                                                                                        customary

practices of
practices of the
             the Bankruptcy
                 Bankruptcy Court
                            Court and
                                  and General
                                      General Order
                                              Order M-399,
                                                    M-399, to
                                                           to the
                                                              the extent
                                                                  extent applicable,
                                                                         applicable, and
                                                                                     and served
                                                                                         served

in accordance
in accordance with
              with General
                   General Order
                           Order M-399
                                 M-399 and
                                       and on
                                           on Gibbons
                                              Gibbons P.C.,
                                                      P.C., attorneys
                                                            attorneys for Plaintiff, One
                                                                      for Plaintiff, One

Gateway Center,
Gateway Center, Newark,
                Newark, New
                        New Jersey 07102-5310, so
                            Jersey 07102-5310, so as
                                                  as to
                                                     to be
                                                        be filed
                                                           filed and
                                                                 and received
                                                                     received no
                                                                              no later than
                                                                                 later than

February 27, 2020
February 27, 2020 (the “Objection Deadline").
                  (the "Objection Deadline”).


               PLEASE TAKE FURTHER
               PLEASE TAKE         NOTICE that
                           FURTHER NOTICE that if
                                               if no
                                                  no Objections
                                                     Objections are
                                                                are timely
                                                                    timely filed
                                                                           filed and
                                                                                 and

served with
served with respect
            respect to
                    to the
                       the Motion,
                           Motion, Plaintiff
                                   Plaintiff may,
                                             may, on
                                                  on or
                                                     or after
                                                        after the
                                                              the Objection
                                                                  Objection Deadline,
                                                                            Deadline, submit
                                                                                      submit to
                                                                                             to the
                                                                                                the

Bankruptcy Court
Bankruptcy Court an
                 an order
                    order substantially
                          substantially in
                                        in the
                                           the form of the
                                               form of the proposed
                                                           proposed order
                                                                    order annexed
                                                                          annexed to
                                                                                  to the
                                                                                     the Motion,
                                                                                         Motion,

which order
which order may
            may be
                be entered
                   entered without
                           without further
                                   further notice
                                           notice or
                                                  or opportunity
                                                     opportunity to
                                                                 to be
                                                                    be heard.
                                                                       heard.


       PLEASE TAKE FURTHER
       PLEASE TAKE         NOTICE that
                   FURTHER NOTICE that any
                                       any objecting
                                           objecting parties
                                                     parties are
                                                             are required
                                                                 required to
                                                                          to attend
                                                                             attend

the Hearing,
the Hearing, and
             and failure to appear
                 failure to appear may
                                   may result in relief
                                       result in relief being
                                                        being granted
                                                              granted upon
                                                                      upon default.
                                                                           default.



                                                 22
Dated: February
Dated: February 11,
                 11, 2020
                     2020
Short Hills, New
Short Hills, New Jersey
                 Jersey

                               GIBBONS
                               GIBBONS P.C.
                                       P.C.


                            By:/s/ Christopher
                            By:/s/             Paul Anton
                                   Christopher Paul Anton
                               Christopher Paul
                               Christopher  Paul Anton
                                                 Anton (CA
                                                       (CA 1732)
                                                            1732)
                               GIBBONS P.C.
                               GIBBONS     P.C.
                               One Gateway
                               One           Center
                                    Gateway Center
                               Newark, New
                               Newark,   New Jersey
                                              Jersey 07102-5310
                                                     07102-5310
                               (973) 596-4500
                               (973) 596-4500
                               canton@gibbonslaw.com
                               canton@gibbonslaw.com

                               Attorneys for
                               Attorneys for Plaintiff
                                             Plaintiff Murray
                                                       Murray Palent,
                                                               Palent, as
                                                                       as
                               Executor of the
                               Executor of the Estate  of Arthur
                                               Estate of  Arthur Palent
                                                                 Palent




                                          33
